Title: C. W. F. Dumas to the Commissioners, 28 April 1778
From: Dumas, Charles William Frederic
To: First Joint Commission at Paris,Adams, John


      
       Messieurs
       La Haie 28 Avril 1778
      
      J’espere que vous avez reçu la Lettre du 23, que j’ai eu l’honneur de vous écrire d’Amsterdam, et dans laquelle se trouvoit votre Minute de la Lettre en question. Nous sommes deux ici, et un à Amsterdam, qui comptons les momens jusqu’à ce qu’elle me revienne de votre part en forme, afin que je puisse la présenter &C. Nous sommes convenus, que j’ajouterai de bouche l’insinuation, d’avoir cru remarquer dans d’autres Lettres que vous m’aviez écrites, que vous aviez fait parvenir, de manière ou d’autre, à ceux d’Amsterdam, la connoissance de la démarche que vous allez faire par mon ministere. Le but de cette précaution est, de mettre celui qui recevra la Lettre de ma main, dans le cas de n’oser, quand il le voudroit par complaisance pour—— manquer, ni même différer d’en donner connoissance, d’abord aux Etats de la Provinces et puis à LI. hh. pp. Or c’est pour ces deux moments là que j’ai deux batteries prêtes, lesquelles je demasquerai l’une après l’autre pour battre en brêche; et autant qu’on peut répondre des choses humaines, je suis sûr de réduire la Place, sinon d’emblée, au moins par Capitulation.
      Rien de nouveau d’Allemagne. Les Ministres Imp. et Pr. n’ont pas encore quitté les Cours respectives: cela laisse une petite lueur d’accommodement. Mais tant d’apprêts formidables, les duex Monarques piqués au jeu, vis-à-vis l’un de l’autre, à la tête chacun de 150 mille hommes, ne permettent pas de faire grand fonds sur cette lueur. II n’y a pas de mal. Pendant qu’ils se battront, ils ne pourront pas déranger nos mesures.
      Dans les bouts de gazettes ci-joints, ce qui est renfermé dans des crochets m’a été fourni, savoir les articles du ioe et 27e Avril par le Gd. F——r, et celui du 22 par Mr. le Chev. G——d. Dans quelques jours paroît l’lmprime, dont Mr. A. Lee m’a fourni la matiere. Il est essentiel que le Public ici soit convaincu, que le Congrès ne fera la paix que d’égal à égal, et de concert avec ses Allies, et à cet égard, vous ne sauriez croire, Messieurs, le bien qu’ont déjà fait ces insertions et ces publications. Ce n’est plus que dans les Cercles que les Menteurs osent mentir. Aussi maudissent-ils cordialement nos amis les Nouvellistes de Liede, Delft et Harlem, et sur-tout leur Correspondant.
      Soyez en garde, Messieurs, quant à Merklé
      Mes bons amis d’Amsterdam offrent de se charger de 100 à 200  mille florins dans la Négociation que vous vous proposez à faire en Hollander: mais comme je sais que Mr. G——est chargé de cela, c’est à lui que j’enverrai demain leur proposition en détail.
      Le 6 de May NB. les Etats de cette Province se rassemblesront ici.
      Je suis avec le plus respectueux dévouement Messieurs, Votre très humble & très obéissant serviteur.
      
       D
      
     